Case 6:19-cv-00418-JDK Document 101-2 Filed 02/05/21 Page 1 of 6 PageID #: 3218




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

ROBERT BERG,                                      §
Plaintiff                                         §
                                                  §
                                                  §
vs.                                               §   Case No. 6:19-cv-418-JDK
M&F WESTERN PRODUCTS, INC.,                       §
Defendant                                         §
                                                  §
                                                  §



     DECLARATION OF EUGENIA FRENZEL IN SUPPORT OF M&F WESTERN’S
               MOTION FOR ATTORNEYS’ FEES AND COSTS

 I, Eugenia Frenzel, declare as follows:

         1.     I am the Director of Pricing and Practice Management Economics at Perkins Coie

 LLP (“Perkins Coie”) with an office located at 1155 Avenue of the Americas, 22nd Floor, New

 York, New York 10036-2711. I am also an attorney in good standing admitted to practice in the

 State of New York.

         2.     I submit this declaration in support of Defendant M&F Western Products, Inc.

 Motion for Attorneys’ Fees and Costs (the “Fee Motion”).

         3.     I have personal knowledge of the facts stated in this declaration and, if called to

 testify, could and would testify competently to those facts.

         4.     I have worked at Perkins Coie since January 7, 2019.

         5.     Before joining Perkins Coie, I served in several pricing and practice management

 positions as Senior Manager, Pricing and Project Management at Goodwin Procter, LLP, New

 York, NY; Senior Manager of Pricing and Legal Project Management at Steptoe & Johnson LLP,

 New York, NY; Acting Strategic Pricing Director and Pricing Manager at Paul, Weiss, Rifkind,


 151357963.1
Case 6:19-cv-00418-JDK Document 101-2 Filed 02/05/21 Page 2 of 6 PageID #: 3219




 Wharton & Garrison LLP, New York, NY; Manager of Paralegals at K&L Gates, LLP, New

 York, NY; and, Associate at Handal & Morofsky LLC, Norwalk, CT.

         6.     I have extensive experience in law firm economics and law firm rate structures. I

 hold a designation of Accredited Legal Pricing Professional (“ALPP”) from the True Value

 Partnering Institute (“TVPI”) which is the legal industry’s first accredited legal pricing

 qualification. I am often asked to speak on pricing in law firms, practice management, legal

 operations, and legal pricing. In addition, I have contributed chapters related to legal pricing and

 law firm economics in several publications.

         Some of my speaking and content creation engagements include:

         ● ILTA>ON 2020, August, International Legal Technology Association, Annual

                Conference, Law Firm Finance Track Content Creator.

         ● ARK Group US, Spring 2020, webinar, The Mechanics of Law Firm Profitability:

                People, Process & Technology: Changing the Scope of Matter Management in

                Support of Client Value, Practice Efficiency and Law Firm Profitability.

         ● Legal Marketing Association, Northeast, New York, NY, Nov, 2019, The Business of

                Law: Driving the Pricing and Client Value Conversation.

         ● Quinnipiac Law School, Sep., 2019, North Haven, CT, Law Firm Operations.

         ● ILTACON 2019, August, Orlando, FL, International Legal Technology Association,

                Annual Conference, Law Firm Finance Track Content Creator.

         ● Intapp Connect UK, May, 2019, London, UK, Law Firm Pricing.

         ● Intapp Connect US, Mar., 2019, New York, NY, Law Firm Pricing.




 151357963.1
Case 6:19-cv-00418-JDK Document 101-2 Filed 02/05/21 Page 3 of 6 PageID #: 3220




         ● Legal Marketing Association P3 (The Practice Innovation Conference), May 2018,

                 Chicago, IL, Leveling the Playing Field: Take the Guesswork Out of Law Firm

                 Data Requests.

         ● Marcus Evans, Sep. 2017, Chicago, IL, A Law Firm’s Practical Guide to Pricing and

                 Profitability; Effectively Managing Client Expectations.

         ● PRAXIS, Feb. 2017, Orlando, FL, Law Firm Profitability; Outside Counsel

                 Guidelines.

         ● ILTACON, Sep. 2016, Washington, D.C., The Hidden Implications Of Outside

                 Counsel Guidelines On the Bottom Line.

         Some of my publications include:

         ● Law Firm Pricing and Analytics. Clocktimizer, Feb. 2020.

         ● The Future of Profitability Models and Analysis for Law Firms. ARK Group. May,

                 2019.

         7.      In my role as a Director of Pricing and Practice Management Economics at

 Perkins Coie, I am focused on forging and strengthening lasting client relationships through

 tailored pricing, effective matter management, and synergistic collaboration. Perkins Coie

 strives to offer rates that reflect the value of its services and that are competitive in the various

 markets that the firm serves. In benchmarking our rate structure, Perkins Coie analyzes market

 survey data available from various sources. Sources include proprietary, often anonymized

 surveys that collect rate data from the majority of AmLaw 100 firms and AmLaw 200 firms.

 This data provides information related to rates for various market regions, including Texas.

 Other proprietary surveys collect publicly-available information showing law firm billing rates in

 particular markets. Upon information and belief, and based on my knowledge of and training in




 151357963.1
Case 6:19-cv-00418-JDK Document 101-2 Filed 02/05/21 Page 4 of 6 PageID #: 3221




 law firm economics, my experience with colleagues from other firms, and my association with

 professional organizations, including TVPI, LMA P3, and Legal Value Network, these sources

 are relied upon by law firms across the country, along with other sources, in setting law firm rate

 structures, both regionally and nationally.

          8.    In my role at Perkins Coie, I am responsible for ensuring that the billing rates of

 the attorneys in each office are reasonable and commensurate with the billing rates being charged

 by comparable firms, both in the relevant region and nationally. In this capacity, I have

 personally reviewed and analyzed market survey data from sources in setting attorney billing

 rates.

          9.    I have reviewed the 2019, 2020, and 2021 standard billing rates for the primary

 attorney and paralegal timekeepers discussed below, who were staffed in the above-captioned

 matter. The bulk of the fees in this matter were billed at the 2020 rates identified herein. John

 Hardin (partner: $765 in 2019, $840 in 2020, and $885 in 2021); Judy Jennison (partner $835 in

 2019, $885 in 2020, and $955 in 2021),James Vana (partner: $640 in 2019, $675 in 2020, and

 $730 in 2021); Rachel Haney (associate: $500 in 2020); Jake Dini (associate: $410 in 2020);

 Tracy Brandon (paralegal $225); Valentina Barei (paralegal $200). I also reviewed the billing

 rate of Kirstin Larson, counsel. Her standard billing rate in 2020 was $540, but her rate was

 discounted to $385 for the life of the matter as a one-time client accommodation and is therefore

 below market rate for someone of her skill and level of experience.

          10.   Based on my experience, I can confirm that each of these rates is reasonable and

 commensurate with the rates charged by law firms of comparable quality and prestige in Texas

 for attorneys of comparable skill, experience, and reputation. In fact, our rates for partners fall

 below the upper end of the median range for senior partners and toward the lower end of the




 151357963.1
Case 6:19-cv-00418-JDK Document 101-2 Filed 02/05/21 Page 5 of 6 PageID #: 3222




 median range for partners in Texas. Our associate rates are extremely competitive, and fall

 below the upper end of the median range.

         11.      I also have reviewed the market survey data described above, in paragraph 7, and

 have confirmed that the rates charged for this matter are comparable to the rates for comparable

 firms in Texas:

               a. Our senior and partner rates fall below the upper end of the median range for

                  senior and more junior partners; and

               b. The rates for associates fall below the upper end of the median range for

                  associates within their respective years of experience.

         12.      The survey data I have relied upon are proprietary and confidential, and the terms

 of our agreements with the data sources do not provide us with permission to file survey data

 results or market data with this declaration.

         13.      In addition, I reviewed the rates of additional time keepers discussed below, who

 billed time to the matter. These time keepers include research librarians and cite checking

 paralegals whose work was used to reduce the effective hourly rate of the attorneys discussed

 above. These time keepers and their billing rates are: George Auslander ($270; Senior Paralegal),

 Berkley Cobb ($160; Discovery Attorney), Gianna Gargiulo ($145; Library Reference

 Assistant), Debra Howerton ($340; Senior Paralegal), Rachel Hradecky ($350; Librarian), Daniel

 Kimmons ($250; Librarian), Kristin Kimura ($250; Librarian), Mary McDermott ($370; Senior

 Paralegal), Christine Moua ($250; Librarian), Kacie Neu ($250; Digital Services Librarian), Julie

 Pambianco ($265; Senior Paralegal), Ashley Perkins ($350; Research Services Supervisor),

 Gretchen Smidt ($360; Senior Paralegal), Katy Smith ($270; Senior Paralegal), and Jamie




 151357963.1
Case 6:19-cv-00418-JDK Document 101-2 Filed 02/05/21 Page 6 of 6 PageID #: 3223
